

Exhibit 10.11(A)
EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
July 16, 2020 (the “Effective Date”), by Accel Entertainment, Inc., a Delaware
corporation (the “Company”), and Derek Harmer (“Executive”) and amends and
restates the employment agreement entered into by and between the Company and
Executive dated as of July 9, 2012, and amended as of November 8, 2017 and July
9, 2018 (the “Prior Agreement”).
WHEREAS, the Company desires to continue to employ Executive as the Company’s
General Counsel, Chief Compliance Officer and Secretary, and Executive desires
to continue to serve in such capacity, pursuant to the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I
CERTAIN DEFINITIONS
1.1“Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.
1.2 “Board” means the Board of Directors of the Company.
1.3 “Cause” means (a) Executive’s material breach of this Agreement or any other
written agreement between Executive and the Company or an Affiliate or
Executive’s breach of any policy or code of conduct established by the Company
or an Affiliate and applicable to Executive; (b) commission of an act of gross
negligence, willful misconduct, breach of fiduciary duty, fraud, theft or
embezzlement on the part of Executive; (c) commission by Executive of, or
conviction or indictment of Executive for, or plea of nolo contendere by
Executive to, any felony (or state law equivalent) or any crime involving moral
turpitude; (d) commission of any action that could cause Executive or the
Company to be in violation of the Illinois Video Gaming Act or rules established
by the Illinois Gaming Board, or that could cause the revocation or loss of any
other material gaming license; or (e) Executive’s willful failure or refusal,
other than due to Disability, to perform Executive’s obligations pursuant to
this Agreement or any other written agreement with the Company or an Affiliate,
as applicable, or to follow any lawful directive from the Company or any
Affiliate, as determined by the Company; provided, however, that if Executive’s
actions or omissions as set forth in clause (e) are of such a nature that the
Company determines they are curable by Executive, such actions or omissions must
remain uncured 30 days after the Company has provided Executive written notice
of the obligation to cure such actions or omissions.




1

--------------------------------------------------------------------------------




1.4 “COBRA” means the Consolidated Omnibus Reconciliation Act of 1985, as
amended.
1.5 “Code” means the Internal Revenue Code of 1986, as amended.
1.6 “Covered Termination” means (a) the termination of Executive’s employment by
the Company without Cause, or (b) Executive’s termination of employment with the
Company for Good Reason. A Covered Termination will not include a termination of
Executive’s employment by reason of Executive’s death or Disability, the
termination of Executive’s employment for Cause or Executive’s termination of
his employment without Good Reason.
1.7 “Disability” means a physical or mental sickness or any injury which renders
Executive incapable of performing the services required of him as an Executive
of the Company and which does or may be expected to continue for more than six
months during any 12-month period. In the event Executive shall be able to
perform his usual and customary duties on behalf of the Company following a
period of disability, and does so perform such duties or such other duties as
are prescribed by the Board for a period of three continuous months, any
subsequent period of disability shall be regarded as a new period of disability
for purposes of this Agreement. The Company and Executive shall determine the
existence of a Disability and the date upon which it occurred. In the event of a
dispute regarding whether or when a Disability occurred, the matter shall be
referred to a medical doctor selected by the Company and Executive. In the event
of their failure to agree upon such a medical doctor, the Company and Executive
shall each select a medical doctor who together shall select a third medical
doctor who shall make the determination. Such determination shall be conclusive
and binding upon the parties hereto.
1.8 “Good Reason” means Executive’s resignation within 90 days after any of the
following events, unless Executive consents to the applicable event: (a) a
material decrease in Executive’s base salary, other than a reduction in annual
base salary of less than 10% that is implemented in connection with a
contemporaneous reduction in annual base salaries affecting other senior
executives of the Company; (b) a material decrease in (i) Executive’s
then-current title or position, or (ii) authority or areas of responsibility as
are commensurate with Executive’s then-current title or position; (c) a
relocation of Executive’s principal work location to a location more than 50
miles from Executive’s then-current principal location of employment; or (d) a
material breach by the Company or any Affiliate of this Agreement or any
material agreement between Executive and the Company or any Affiliate.
Notwithstanding the foregoing, any assertion by Executive of a termination for
Good Reason will not be effective unless and until Executive has: (A) provided
the Company or any Affiliate, within 60 days of Executive’s knowledge of the
occurrence of the facts and circumstances underlying the Good Reason event,
written notice stating with specificity the applicable facts and circumstances
underlying such Good Reason event; and (B) provided the Company or any Affiliate
with an opportunity to cure the same within 30 days after the receipt of such
notice.
1.9 “Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.
ARTICLE II
EMPLOYMENT BY THE COMPANY
2.1 Position and Duties. Subject to the terms set forth herein, Executive will
be employed as the Company’s General Counsel, Chief Compliance Officer and
Secretary and will report to the Company’s Chief Executive Officer. Executive
will perform such services as are consistent with such position and such


2

--------------------------------------------------------------------------------




other duties as are assigned to Executive by the Company’s Chief Executive
Officer. During the term of Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company.
2.2 Employment Policies. Executive’s employment relationship with the Company
will also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement will control.
2.3 Term. The term of Executive’s employment hereunder shall commence as of the
later of the Effective Date and the date of Executive’s commencement of
employment with the Company and shall end on the third anniversary of the
Effective Date; provided that such term shall earlier terminate upon a
termination of Executive’s employment as set forth in Section 4.1. Executive
acknowledges and agrees that there is no assurance that this Agreement will be
renewed or extended beyond the third anniversary of the Effective Date, and
neither Executive nor the Company has any obligation to renew or extend this
Agreement or any right to require any such renewal or extension, and a failure
to renew or extend this Agreement shall not entitle Executive or the Company to
any additional compensation.
ARTICLE III
COMPENSATION
3.1 Base Salary. As of the Effective Date, Executive will receive for services
to be rendered hereunder an annual base salary of $400,000, payable in
accordance with the Company’s standard payroll practices. Executive’s base
salary will be subject to review from time to time in the sole discretion of the
Board.
3.2 Annual Bonus. Executive will be eligible to receive an annual performance
bonus with a target amount of 55% of Executive’s base salary (the “Annual
Bonus”). Annual Bonus payments will be determined in the discretion of the Board
and will be subject to achievement of any applicable performance milestones or
other terms and conditions determined by the Board. The Annual Bonus will be
payable as soon as practicable following the end of the calendar year to which
the bonus relates, subject to Executive’s continued employment on the payment
date.
3.3 Long-Term Incentive Compensation. Executive will be eligible to receive
grants of equity-based incentive compensation awards on an annual basis in
accordance with the Company’s annual grants to similarly situated senior
executives, if any, with a target grant date value of 100% of Executive’s annual
base salary. Such grants, if any, will be made in the Board’s sole discretion.
3.4 Company Benefits. Executive will be eligible to continue to participate in
the employee benefit plans and arrangements established by the Company
(“Employee Benefit Plans”), including a company phone to use in the furtherance
of Executive’s duties to the Company, each in accordance with the terms and
conditions of such plans as in effect from time to time. Executive will be
eligible to accrue up to twenty-five days of paid time off (“PTO”) per calendar
year, at a rate of 0.9615 days per pay period. PTO will be used no more than one
week at a time unless otherwise approved by the Company’s Chief Executive
Officer, and no more than forty hours of PTO may rollover from any calendar year
to the next. The Company reserves the right to amend or terminate any Employee
Benefit Plan at any time in its sole discretion, subject to the terms of such
Employee Benefit Plan and applicable laws.


3

--------------------------------------------------------------------------------




3.5 Expenses. The Company will reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the Company’s
business, provided that the expenses are properly documented and accounted for
in accordance with the Company’s policies as may be in effect from time to time.
ARTICLE IV
TERMINATION
4.1 Termination of Employment. Executive’s employment with the Company hereunder
may be terminated by the Company or Executive, as applicable, without any breach
of this Agreement under the following circumstances: (a) the Company may
terminate Executive’s employment with or without Cause at any time; (b)
Executive may resign for Good Reason or without Good Reason at any time; and
(c) Executive’s employment shall terminate automatically upon Executive’s death
or, subject to a determination by the Board, upon Executive’s Disability. Any
termination of Executive’s employment by the Company or by Executive under this
Article IV (other than in the case of Executive’s death) shall be communicated
by a written notice to the other party hereto and shall be effective on the date
on which such notice is given unless otherwise indicated (and subject to the
notice and cure periods required in the event a termination for Cause or a
resignation for Good Reason).
4.2 Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates.
Notwithstanding the foregoing, in the event that, following Executive’s
termination of employment, Executive continues to provide services to the
Company as a consultant or member of the Board, Executive may continue to serve
in such offices and directorships as then mutually agreed upon between Executive
and the Company.
ARTICLE V
SEVERANCE PAYMENTS AND BENEFITS
5.1 General. Upon a termination of Executive’s employment for any reason,
Executive (or his estate) shall be entitled to receive Executive’s accrued but
unpaid base salary or wages, accrued vacation pay, unreimbursed business
expenses for which proper documentation is provided, and other vested amounts
and benefits earned by (but not yet paid to) or owed to Executive under any
applicable Employee Benefit Plan of the Company through and including the date
of termination of Executive’s employment (the “Accrued Benefits”).
5.2 Covered Termination. If Executive experiences a Covered Termination,
Executive will be entitled to receive Executive’s Accrued Benefits and, subject
to the requirements of Section 5.3, will be entitled to receive the following
payments and benefits:
(a) Cash Severance. Executive will be entitled to receive an amount equal to the
sum of (i) the aggregate base salary and (ii) the Annual Bonus payments, if any,
received by Executive during the 12-month period ending on the date of the
Covered Termination, payable over a 12-month period in substantially equal
installments in accordance with the Company’s normal payroll policies, less
applicable withholdings, with such installments to commence in the first payroll
period immediately following the date the Release (as defined below) becomes
effective and non-revocable (so long as such Release becomes effective on or
before the 60th day following the date of such Covered Termination).
(b) Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company will directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earliest to occur of (i) the 12-month anniversary


4

--------------------------------------------------------------------------------




of the Covered Termination and (ii) the first date on which Executive and
Executive’s covered dependents become eligible for substantially comparable
healthcare coverage under another employer’s plans; provided that as soon as
administratively practicable following the date the Release effective and
non-revocable (so long as such Release becomes effective on or before the 60th
day following date of such Covered Termination), the Company will pay to
Executive a cash lump-sum payment equal to the monthly premiums that would have
been paid on behalf of Executive had such payments commenced on the date of the
Covered Termination. Notwithstanding the foregoing, the Company may elect at any
time that, in lieu of paying or reimbursing such premiums, the Company will
instead provide Executive with a monthly or lump sum cash payment equal to the
amount the Company would have otherwise paid pursuant to this Section 5.2(b),
less applicable tax withholdings.
5.3 Release. Executive will not be eligible for the severance payment and
benefits described in Section 5.2 unless (i) Executive has executed and
delivered to the Company a general release of all claims that Executive may have
against the Company (or its successor) or Persons affiliated with the Company
(or its successor) in a form acceptable to the Company (the “Release”), and such
Release becomes effective on or before the 60th day following date of the
Covered Termination and (ii) Executive has not revoked or breached the
provisions of such Release or breached the provisions of Section 6. In the event
that Executive does not execute such deliver such Release, such Release does not
become effective and irrevocable within such period or Executive revokes or
breaches the provisions of such Release or breaches the provisions of Article
VI, he (A) will be deemed to have voluntarily resigned his employment hereunder
without Good Reason and (B) will not be entitled to the payments or benefits
described in Section 5.2.
5.4 Section 280G; Limitation on Payments. Notwithstanding anything in this
Agreement to the contrary, if any payment or distribution to Executive pursuant
to this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will either be delivered in full or delivered
as to such lesser extent as would result in no portion of such Payment being
subject to the Excise Tax, whichever of the foregoing amounts, after taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis of the largest
payment, notwithstanding that all or some portion of the Payment may be taxable
under Section 4999 of the Code. The accounting firm engaged by the Company for
general audit purposes as of the date prior to the effective date of the
applicable change in control, or such other Person as determined in good faith
by the Company, will perform the foregoing calculations and the Company will
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder. Any good faith determinations of the accounting
firm made pursuant to this Section 5.4 will be final, binding and conclusive
upon all parties. Any reduction in payments and/or benefits pursuant to the
foregoing will occur in the following order (i) reduction of cash payments; (ii)
cancellation of accelerated vesting of equity awards other than stock options,
if any; (iii) cancellation of accelerated vesting of stock options, and (iv)
reduction of other benefits payable to Executive.
ARTICLE VI
COVENANTS


6.1 Outside Activities; Conflict of Interest. During Executive’s term of
employment, Executive will not engage in any other employment, occupation or
business enterprise without the prior written consent of the Board; provided
that it is understood that Executive may serve as a member of the board of
directors of one for-profit company, with the prior written consent of the
Board. Notwithstanding the foregoing, Executive


5

--------------------------------------------------------------------------------




may engage in civil and not-for-profit activities, and/or maintain passive
investments, in each case so long as such activities do not materially interfere
or conflict with the performance of Executive’s duties or the Company’s gaming
licenses, as determined in the sole discretion of the Board.
6.2 Non-Competition. During the term of Executive’s employment by the Company
and for a period of one-year following Executive’s termination of service for
any reason, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
Person known by Executive to compete directly with the Company, throughout the
world, in any line of business engaged in (or planned to be engaged in) by the
Company; provided, however, that Executive may own, as a passive investor,
securities of any competitor corporation, so long as Executive’s direct holdings
in any such corporation do not in the aggregate constitute more than 1% of the
voting stock of such corporation.
6.3 Non-Solicitation. During the term of Executive’s employment and for a period
of one-year following Executive’s termination of employment for any reason,
Executive shall not (a) solicit, divert or take away any of the Company’s
customers, suppliers or accounts; or (b) divert, take away, hire, solicit or
seek to induce employment of any person who is then an employee of the Company;
provided, however, that a general advertisement to which an employee of the
Company responds shall not on its own result in a breach of this Section 6.3.
6.4 Confidential and Proprietary Information. Except as Executive reasonably and
in good faith determines to be required in the faithful performance of
Executive’s duties hereunder, Executive shall, during the term of his employment
and following his termination of service for any reason, maintain in confidence
and shall not directly or indirectly, use, disseminate, disclose or publish, for
Executive’s benefit or the benefit of any other Person, any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Proprietary
Information”), or deliver to any Person, any document, record, notebook,
computer program or similar repository of or containing any such Proprietary
Information. Executive’s obligation to maintain and not use, disseminate,
disclose or publish, for Executive’s benefit or the benefit of any other Person,
any Proprietary Information after Executive’s termination of service will
continue so long as such Proprietary Information is not, or has not by
legitimate means become, generally known and in the public domain (other than by
means of Executive’s direct or indirect disclosure of such Proprietary
Information) and continues to be maintained as Proprietary Information by the
Company. For the avoidance of doubt, nothing in this Agreement will be construed
to prohibit Executive from filing a charge or complaint, participating or
cooperating with, or receiving an award for any information provided to any
governmental agency or entity, including but not limited to the Equal Employment
Opportunity Commission, the Department of Justice, the Securities and Exchange
Commission, or any other federal, state or local government agency or
commission.
6.5 Work Product. Executive acknowledges and agrees that any copyrightable works
prepared by Executive within the scope of his employment will be “works made for
hire” under the Copyright Act and that the Company will be considered the author
and owner of such copyrightable works. Executive further agrees that all
inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works, confidential information and trade secrets (“Inventions”) made, created,
conceived or first reduced to practice during the period of Executive’s
employment, whether or not in the course of Executive’s employment, and whether
or not


6

--------------------------------------------------------------------------------




patentable, copyrightable or protectable as trade secrets, and that (a) are
developed using equipment, supplies, facilities or trade secrets of the Company;
(b) result from work performed by Executive for the Company; or (iii) relate to
the Company’s business or actual or demonstrably anticipated research or
development (the “Assigned Inventions”), will be the sole and exclusive property
of the Company. Executive shall execute any and all documents and shall provide
such assistance necessary either to evidence or register the assignment of these
rights.
6.6 Cooperation. Executive agrees to reasonably cooperate with the Company
during the term of his employment hereunder and thereafter, at the Company’s
sole expense relating to any travel or other out-of-pocket expenses incurred, in
connection with any governmental, regulatory, commercial, private or other
investigations, arbitrations, litigations or similar matters that may arise
during the term of his employment hereunder, or in any way relate to events that
occurred during term of his employment hereunder, until such investigations,
arbitrations, litigations or similar matters are completely resolved.
ARTICLE VII
GENERAL PROVISIONS
7.1 Indemnification. The Company shall indemnify and hold harmless Executive, to
the maximum extent permitted by applicable law, against all costs, charges,
expenses, claims and judgments incurred or sustained by Executive in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of being, or agreeing to be, an officer, director or employee of the
Company or any subsidiary or affiliate of the Company. The Company shall provide
directors and officers insurance for Executive in reasonable amounts. The Board
shall determine, in its sole discretion, the availability of insurance upon
reasonable terms and the amount of such insurance coverage.
7.2 Tax Matters.
(a)Section 409A. It is intended that any right to receive installment payments
pursuant to this Agreement will be treated as a right to receive a series of
separate and distinct payments for purposes of Section 409A of the Code. It is
further intended that all payments and benefits hereunder satisfy, to the
greatest extent possible, the exemption from the application of Section 409A of
the Code (and any state law of similar effect) provided under Treasury
Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”) and are otherwise
exempt from or comply with Section 409A of the Code. Accordingly, to the maximum
extent permitted, this Agreement will be interpreted in accordance with such
intent. To the extent necessary to comply with Section 409A of the Code, if the
designated payment period for any payment under this Agreement begins in one
taxable year and ends in the next taxable year, the payment will commence or
otherwise be made in the later taxable year. For purposes of Section 409A of the
Code, if the Company determines that Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of Executive’s separation from
service, then to the extent delayed commencement of any portion of the payments
or benefits to which Executive is entitled pursuant to this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion will not be provided until the
earlier (i) the expiration of the six-month period measured from Executive’s
separation from service or (ii) the date of Executive’s death. As soon as
administratively practicable following the expiration of the applicable Section
409A(2)(B)(i) period, all payments deferred pursuant to the preceding sentence
will be paid in a lump-sum to Executive and any remaining payments due pursuant
to this Agreement will be paid as otherwise provided herein.
(b)Expense Reimbursement. To the extent that any reimbursements payable to
Executive pursuant to this Agreement are subject to the provisions of Section
409A of the Code, such reimbursement will be paid to Executive no later than
December 31st of the year following the year in which such expense was incurred.


7

--------------------------------------------------------------------------------




The amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.
(c)Withholding. All amounts and benefits payable under this Agreement are
subject to deduction and withholding to the extent required by applicable law.
7.3 At-Will Employment. Executive’s employment relationship with the Company is
at-will. Either Executive or the Company may terminate Executive’s employment or
service at any time for any or no reason, with or without cause.
7.4 Compensation Recoupment. All amounts payable to Executive pursuant to this
Agreement shall be subject to recoupment pursuant to any compensation recoupment
policy that is applicable generally to executive officers of the Company and in
effect from time to time.
7.5 Notice. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.
7.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid or unenforceable provisions had never been
contained herein.
7.7 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Illinois without regard to the conflicts of law provisions.
7.8 Dispute Resolution; Arbitration. Unless otherwise prohibited by law or
specified below, all disputes, claims and causes of action, in law or equity,
arising from or relating to this Agreement or its enforcement, performance,
breach, or interpretation will be resolved solely and exclusively by final and
binding arbitration in Cook County, Illinois through Judicial Arbitration and
Mediation Services/Endispute (“JAMS”) before a single neutral arbitrator, in
accordance with the JAMS employment arbitration rules then in effect. THE
PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. The arbitrator will issue a
written decision that contains the essential findings and conclusions on which
the decision is based.
7.9 Entire Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter hereof, and
supersedes all prior or contemporaneous offers, negotiations and agreements,
whether written or oral, relating to such subject matter, including the Prior
Agreement. This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein or therein and may
not be modified or amended except in a writing signed by an officer of the
Company and Executive.
(Signature Page Follows)


8

--------------------------------------------------------------------------------






In Witness Whereof, the parties have executed this Agreement as of the date
first written above.


ACCEL ENTERTAINMENT, INC.




By: /s/ Andrew H. Rubenstein
Name: Andrew H. Rubenstein
Title: President and Chief Executive Officer










ACCEPTED AND AGREED:




/s/ Derek Harmer
Derek Harmer






9